EXHIBIT 10.2

SECOND AMENDED AND RESTATED SECURITY AGREEMENT

SECOND AMENDED AND RESTATED SECURITY AGREEMENT, dated as of December 19, 2013
(as amended, supplemented, restated or otherwise modified from time to time,
this “Agreement”), made by CATCHMARK TIMBER OPERATING PARTNERSHIP, L.P. (f/k/a
Wells Timberland Operating Partnership, L.P.), a Delaware limited partnership
(“CatchMark Partnership”), TIMBERLANDS II, LLC, a Delaware limited liability
company, (“Timberlands II”; and together with CatchMark Partnership, each a
“Borrower” and collectively, the “Borrowers”), CATCHMARK TIMBER TRS, INC. (f/k/a
Wells Timberland TRS, INC.), a Delaware corporation (“CatchMark TRS”), CATCHMARK
TRS HARVESTING OPERATIONS, LLC (f/k/a Wells TRS Harvesting Operations, LLC), a
Delaware limited liability company (“CatchMark TRS Subsidiary”), CATCHMARK HBU,
LLC (f/k/a Wells Timberland HBU, LLC), a Delaware limited liability company
(“CatchMark HBU”), and each Additional Grantor (such capitalized term and all
other capitalized terms not otherwise defined herein to have the meanings
provided for in Article I) that may from time to time become a party hereto (the
Borrowers, CatchMark TRS, CatchMark TRS Subsidiary, CatchMark HBU and such
Additional Grantors are collectively referred to as the “Grantors” and
individually as a “Grantor”), in favor of COBANK, ACB, as administrative agent
(in such capacity, the “Administrative Agent”) for the benefit of itself and
each other Lender Party. This Agreement amends and restates in its entirety that
certain Amended and Restated Security Agreement, dated as of March 24, 2010 (the
“Original Security Agreement”), among the Grantors party thereto in favor of the
Administrative Agent for the benefit of itself and each other Lender Party.

W I T N E S S E T H:

WHEREAS, pursuant to the Third Amended and Restated Credit Agreement, dated as
of the date hereof (as amended, supplemented, restated or otherwise modified
from time to time, the “Credit Agreement”), among the Borrowers, the various
lending institutions as are, or may from time to time become, parties thereto
(collectively, the “Lenders”), and the Administrative Agent in its capacity as
administrative agent for the Lenders, the Lenders have extended Commitments to
make Loans to the Borrowers;

WHEREAS, as a condition precedent to the effectiveness of the Credit Agreement,
and as a condition to the obligation of each lender to make Loans to the
Borrowers and each Issuing Lender to issue Letters of Credit pursuant to the
terms of the Credit Agreement, each Grantor is required to execute and deliver
this Agreement; and

WHEREAS, each Grantor has duly authorized the execution, delivery and
performance of this Agreement;

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in order to induce the Lenders to make the
Loans to the Borrowers and any Issuing Lender to issue Letters of Credit
pursuant to the Credit Agreement, each Grantor agrees with the Administrative
Agent, for its benefit and the benefit of each other Lender Party, to amend and
restate the Original Security Agreement in its entirety as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

SECTION 1.1. Certain Terms. The following terms (whether or not underscored)
when used in this Agreement, including its preamble and recitals, shall have the
following meanings (such definitions to be equally applicable to the singular
and plural forms thereof):

“Additional Grantors” is defined in clause (b) of Section 7.2.

“Administrative Agent” is defined in the preamble.

“Agreement” is defined in the preamble.

“Assigned Agreements” is defined in clause (p) of Section 2.1.

“Borrowers” is defined in the preamble.

“Collateral” is defined in Section 2.1.

“Collateral Account” is defined in clause (a) of Section 4.15.

“Computer Hardware and Software Collateral” means (a) all computer and other
electronic data processing hardware, integrated computer systems, central
processing units, memory units, display terminals, printers, features, computer
elements, card readers, tape drives, hard and soft disk drives, cables,
electrical supply hardware, generators, power equalizers, accessories and all
peripheral devices and other related computer hardware; (b) all software
programs (including both source code, object code and all related applications
and data files) designed for use on the computers and electronic data processing
hardware described in clause (a); (c) all licenses and leases of software
programs; (d) all firmware associated therewith; (e) all documentation
(including flow charts, logic diagrams, manuals, guides and specifications) with
respect to such hardware, software and firmware described in the clauses
(a) through (c); and (f) all rights with respect to all of the foregoing,
including any and all copyrights, licenses, options, warranties, service
contracts, program services, test rights, maintenance rights, support rights,
improvement rights, renewal rights and indemnifications and any substitutions,
replacements, additions or model conversions of any of the foregoing.

“Copyright Collateral” means all copyrights of each Grantor (including Community
designs, copyrights in software and databases and all Mask Works (as defined
under 12 U.S.C. 901 of the U.S. Copyright Act)), whether statutory or common
law, registered or unregistered, now or hereafter in force throughout the world
including all of such Grantor’s right, title and interest in and to all
copyrights registered in the United States Copyright Office or anywhere else in
the world and also including the copyrights referred to in Item A of Schedule IV
attached hereto (as such Schedule may be amended or supplemented from time to
time), and all applications for registration thereof, whether pending or in
preparation, all copyright licenses, including each copyright license referred
to in Item B of Schedule IV attached hereto (as such Schedule may be amended or
supplemented from time to time), the right to sue for past, present and future
infringements of any thereof, all rights corresponding thereto throughout the
world, all extensions and renewals of any thereof and all proceeds of the
foregoing, including licenses, royalties, income, payments, claims, damages and
proceeds of suit.

 

-2-



--------------------------------------------------------------------------------

“Credit Agreement” is defined in the first recital.

“Deposit Account” has the meaning provided for in the U.C.C. and includes,
without limitation, each lock-box account, concentration account and other
collateral accounts maintained by each Grantor, together with all funds held
therein and all certificates and instruments, if any, from time to time
representing or evidencing such accounts) maintained with a bank (including
those accounts identified on Item I of Schedule I attached hereto, as such
Schedule may be amended or supplemented from time to time); provided however,
any Excluded Accounts shall not be deemed to be a “Deposit Account.”

“Equipment” has the meaning provided for in the U.C.C. and includes, without
limitation, all Equipment wherever located and whether or not affixed to any
real property, including all accessories, additions, attachments, improvements,
substitutions and replacements thereto and therefor.

“General Intangible” has the meaning provided for in the U.C.C. and includes,
without limitation, all Material Agreements, all Intellectual Property
Collateral, all rights under or evidenced by choses in action or causes of
action, all judgments, tax refund claims, claims against carriers and shippers,
claims under liens and insurance policies, all rights under security agreements,
guarantees, indemnities and other instruments and contracts securing or
otherwise relating to any of the foregoing, and all other intangible personal
property of every kind and nature, and all accessions, additions, improvements,
modifications and upgrades to, replacements of and substitutions for the
foregoing.

“Grantor” and “Grantors” are defined in the preamble.

“Intellectual Property Collateral” means, collectively, the Computer Hardware
and Software Collateral, the Copyright Collateral, the Patent Collateral, the
Trademark Collateral and the Trade Secrets Collateral.

“Inventory” has the meaning provided for in the U.C.C. and includes, without
limitation, all goods manufactured, acquired or held for sale or lease, all raw
materials, component materials, work-in-progress and finished goods, all
supplies, goods and other items and materials used or consumed in the
manufacture, production, packaging, shipping, selling, leasing or furnishing of
such inventory or otherwise in the operation of the business or each Grantor,
all goods in which each Grantor now or at any time hereafter has any interest or
right of any kind, and all goods that have been returned to or repossessed by or
on behalf of each Grantor, in each case whether or not the same is in transit or
in the constructive, actual or exclusive occupancy or possession of any Grantor
or all accessions thereto, products thereof and documents therefor.

“Investment Accounts” means, collectively, the Collateral Account, any
commodities accounts, Deposit Accounts and Securities Accounts.

“Lenders” are defined in the first recital.

 

-3-



--------------------------------------------------------------------------------

“Original Security Agreement” is defined in the preamble.

“Patent Collateral” means (a) all letters patent and applications for letters
patent throughout the world (including all patent applications in preparation
for filing anywhere in the world), including each patent and patent application
referred to in Item A of Schedule II attached hereto (as such Schedule may be
amended or supplemented from time to time); (b) all patent licenses, including
each patent license referred to in Item B of Schedule II attached hereto (as
such Schedule may be amended or supplemented from time to time); (c) all
reissues, divisions, continuations, continuations-in-part, extensions, renewals
and reexaminations of any of the items described in clauses (a) and (b) above;
and (d) all proceeds of, and rights associated with, the foregoing (including
license royalties and proceeds of infringement suits), the right to sue third
parties for past, present or future infringements of any patent or patent
application, including any patent or patent application referred to in Item A of
Schedule II attached hereto (as such Schedule may be amended or supplemented
from time to time), and for breach or enforcement of any patent license,
including any patent license referred to in Item B of Schedule II attached
hereto (as such Schedule may be amended or supplemented from time to time), and
all rights corresponding thereto throughout the world.

“Proceeds” has the meaning provided for in the U.C.C. and includes, without
limitation, (a) any and all proceeds of any insurance, indemnity, warranty or
guaranty payable to any Grantor from time to time with respect to any of the
Collateral, (b) any and all payments (in any form whatsoever) made or due and
payable to any Grantor from time to time in connection with any requisition,
confiscation, condemnation, seizure or forfeiture of all or any part of the
Collateral by any Governmental Authority, (c) any claim of any Grantor against
third parties for past, present or future infringement of any Intellectual
Property Collateral, (d) any recoveries by any Grantor against third parties
with respect to any litigation or dispute concerning any of the Collateral,
including claims arising out of the loss or nonconformity of, interference with
the use of, defects in, or infringement of rights in, or damage to, the
Collateral, and (e) any and all other amounts, rights to payment or other
property acquired upon the sale, lease, license, exchange or other disposition
of the Collateral and all rights arising out of the Collateral.

“Receivables Collateral” means all Collateral relating to the right of payment
for goods or other property sold, leased, licensed, assigned or otherwise
disposed of, or services rendered or to be rendered, including all such rights
evidenced by any Account, Document, Instrument, Chattel Paper, General
Intangible or Investment Property.

“Secured Obligations” is defined in Section 2.2.

“Securities Account” means all “securities accounts” as defined in Article 8 of
the U.C.C. and shall include, without limitation, all the accounts identified on
Item J of Schedule I attached hereto (as such Schedule may be amended or
supplemented from time to time).

“Security Agreement Supplement” is defined in clause (b) of Section 7.2.

 

-4-



--------------------------------------------------------------------------------

“Supporting Obligation” means a Letter-of-Credit Right or secondary obligation
that supports the payment or performance of an Account, Chattel Paper, Document,
General Intangible, Instrument or Investment Property, including all security
agreements, guaranties, leases and other contracts securing or otherwise
relating to any such Accounts, Chattel Paper, Documents, Instruments, including
Goods represented by the sale or lease of delivery which gave rise to any of the
foregoing, returned or repossessed merchandise and rights of stoppage in
transit, replevin, reclamation and other rights and remedies of an unpaid
vendor, lienor or secured party.

“Trademark” is defined in the definition “Trademark Collateral”.

“Trademark Collateral” means (a) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, service marks, certification marks, collective marks, logos, internet
domain names, other source of business identifiers, prints and labels on which
any of the foregoing have appeared or appear, designs and general intangibles of
a like nature (all of the foregoing items in this clause (a) being collectively
called a “Trademark”), now existing anywhere in the world or hereafter adopted
or acquired, whether currently in use or not, all registrations and recordings
thereof and all applications in connection therewith, whether pending or in
preparation for filing, including registrations, recordings and applications in
the United States Patent and Trademark Office or in any office or agency of the
United States of America or any State thereof or any foreign country, including
those referred to in Item A of Schedule III attached hereto (as such Schedule
may be amended or supplemented from time to time); (b) all Trademark licenses,
including each Trademark license referred to in Item B of Schedule III attached
hereto (as such Schedule may be amended or supplemented from time to time);
(c) all reissues, extensions or renewals of any of the items described in
clauses (a) and (b) above; (d) all of the goodwill of the business connected
with the use of, and symbolized by the items described in, clauses (a) and
(b) above; and (e) all proceeds of, and rights associated with, the foregoing,
including any claim by each Grantor against third parties for past, present or
future infringement or dilution of any Trademark, Trademark registration or
Trademark license, including any Trademark, Trademark registration or Trademark
license referred to in Item B of Schedule III attached hereto (as such Schedule
may be amended or supplemented from time to time), or for any injury to the
goodwill associated with the use of any such Trademark or for breach or
enforcement of any Trademark license.

“Trade Secret” is defined in the definition “Trade Secrets Collateral”.

“Trade Secrets Collateral” means common law and statutory trade secrets and all
other confidential or proprietary information and all know-how obtained by or
used in or contemplated at any time for use in the business of any Grantor (all
of the foregoing being collectively called a “Trade Secret”), whether or not
such Trade Secret has been reduced to a writing or other tangible form
(including all documents and things embodying, incorporating or referring in any
way to such Trade Secret, all Trade Secret licenses), including each Trade
Secret license referred to in Schedule V attached hereto (as such Schedule may
be amended or supplemented from time to time), and including the right to sue
for and to enjoin and to collect damages for the actual or threatened
misappropriation of any Trade Secret and for the breach or enforcement of any
such Trade Secret license.

 

-5-



--------------------------------------------------------------------------------

“U.C.C.” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that if, by reason of applicable Law, the validity
or perfection or the effect of validity or perfection or non-perfection or the
priority of any security interest in any Collateral granted under this Agreement
is governed by the Uniform Commercial Code as in effect in a jurisdiction other
than New York, then as to such matters “U.C.C.” shall mean the Uniform
Commercial Code as in effect in such other jurisdiction.

SECTION 1.2. Credit Agreement Definitions; Rules of Construction. Unless
otherwise defined herein or the context otherwise requires, terms used in this
Agreement, including its preamble and recitals, have the meanings provided in
the Credit Agreement. The rules of construction set forth in Section 1.3 of the
Credit Agreement shall be deemed incorporated in this Agreement as if set forth
in full herein.

SECTION 1.3. U.C.C. Definitions. Unless otherwise defined herein or the context
otherwise requires, terms for which meanings are provided in the U.C.C. are used
in this Agreement, including its preamble and recitals, with such meanings.
Without limiting the foregoing the following terms are used herein as defined in
the U.C.C.: Account, Authenticate, Certificated Securities, Chattel Paper,
Commercial Tort Claim, Commodities Accounts, Control, Documents, Electronic
Chattel Paper, Entitlement Holder, Entitlement Orders, Fixtures, Goods,
Instruments, Investment Property, Letter-of-Credit Right, Money, Payment
Intangibles, Security Entitlements, Uncertificated Securities and Tangible
Chattel Paper.

ARTICLE II

SECURITY INTEREST

SECTION 2.1. Grant of Security Interest. Each Grantor hereby pledges,
hypothecates, collaterally assigns, charges, mortgages and pledges to the
Administrative Agent for its benefit and the ratable benefit of each of the
other Lender Parties, and hereby grants to the Administrative Agent, for its
benefit and the ratable benefit of each of the other Lender Parties, a security
interest in, all of such Grantor’s right, title and interest in and to the
following, whether now or hereafter existing or acquired (collectively, the
“Collateral”):

(a) all Equipment in all of its forms of such Grantor;

(b) all Inventory in all of its forms of such Grantor;

(c) all Accounts in all of its forms of such Grantor;

(d) all Intellectual Property Collateral in all of its forms of such Grantor;

(e) all General Intangibles in all of its forms of such Grantor;

(f) all Investment Property in all of its forms of such Grantor;

(g) all Investment Accounts in all of its forms of such Grantor, including any
Collateral Account, Revenue Account, CatchMark TRS Subsidiary Account or other
Material Account;

 

-6-



--------------------------------------------------------------------------------

(h) all Chattel Paper in all of its forms of such Grantor;

(i) all Commercial Tort Claims in all of its forms of such Grantor;

(j) all Goods in all of its forms of such Grantor;

(k) all Instruments in all of its forms of such Grantor;

(l) all Payment Intangibles in all of its forms of such Grantor;

(m) all Documents in all of its forms of such Grantor;

(n) all Supporting Obligations in all of its forms of such Grantor;

(o) all Letter-of-Credit Rights in all of its forms of such Grantor;

(p) all of such Grantor’s right, title and interest in and to all of its
Material Agreements and Transaction Documents (including the Material Agreements
and material Transaction Documents specified in Schedule VI attached hereto),
and each Rate Protection Agreement to which such Grantor is now or may hereafter
become a party, in each case as such agreements may be amended or otherwise
modified from time to time (collectively, the “Assigned Agreements”), including
(i) all rights of such Grantor to receive moneys due and to become due under or
pursuant to the Assigned Agreements; (ii) all rights of such Grantor to receive
proceeds of any insurance, indemnity, warranty or guaranty with respect to the
Assigned Agreements; (iii) all claims of such Grantor for damages arising out of
or for breach of or default under the Assigned Agreements; and (iv) the right of
such Grantor to terminate the Assigned Agreements, to perform thereunder and to
compel performance and otherwise exercise all remedies thereunder;

(q) all Fixtures in all of its forms of such Grantor;

(r) the Material Account Collateral;

(s) all of such Grantor’s other property and rights of every kind and
description and interests therein, including all moneys, securities and other
property, now or hereafter held or received by, or in transit to, the
Administrative Agent or any Lender from or for such Grantor, whether for
safekeeping, pledge, custody, transmission, collection or otherwise;

(t) all of such Grantor’s books, records, documents, instruments, electronic
databases, computer records, ledger cards, customer lists, manuals, files,
correspondence, tapes, drafts and related data processing software, writings,
data bases, information and other property relating to, used or useful in
connection with, evidencing, embodying, incorporating or referring to, any and
all of the foregoing Collateral; and

(u) all Proceeds of any and all of the foregoing Collateral;

 

-7-



--------------------------------------------------------------------------------

provided, however, that any agreement to which any Grantor is a party shall be
excluded from the security interest granted by such Grantor under this Section
to the extent that the assignment thereof or the creation of a security interest
therein would constitute a breach of the terms of such agreement, or would
permit any party to such agreement to terminate such agreement, in each case as
such agreement is in effect on the date of this Agreement or the date on which
such agreement is first entered into by the applicable Grantor; provided,
further, however, that (i) any of the agreements excluded in accordance with the
foregoing provision shall cease to be so excluded if, at such time, (A) the
prohibition of assignment or creation of a security interest in such agreement
is no longer in effect, or is rendered ineffective as a matter of law, or
(B) the applicable Grantor has obtained all of the consents of the other parties
to such agreement necessary for the assignment of, or creation of a security
interest in, such agreement and (ii) with respect to any Material Agreement or
Transaction Document referred to in clause (p), such Grantor shall use its
commercially reasonable best efforts to obtain any such necessary consent;
provided that, with respect to any Material Agreement or Transaction Document
referred to in clause (p) existing as of the date hereof, clause (ii) shall only
apply to the extent such consent is requested by the Administrative Agent in its
reasonable discretion.

SECTION 2.2. Security for Obligations. This Agreement secures the prompt payment
in full in cash of all the Obligations, including all amounts payable by each
Borrower and each other Loan Party under or in connection with the Credit
Agreement, the Notes and each other Loan Document and each Rate Protection
Agreement, whether for principal, interest, costs, fees, expenses, indemnities
or otherwise and whether now or hereafter existing (all of such obligations
being the “Secured Obligations”); provided however, in each case, Excluded Swap
Obligations of any Grantor shall in any event be excluded from “Secured
Obligations” owing by such Grantor.

SECTION 2.3. Continuing Security Interest; Transfer of Notes. This Agreement
shall create a continuing security interest in the Collateral and shall remain
in full force and effect until payment in full in cash of all Secured
Obligations (on terms and pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent) and the irrevocable
termination of all the Commitments, at which time the security interest granted
herein shall terminate and all rights to the Collateral shall revert to the
Grantors. In the event that any part of the Collateral is sold in connection
with a sale permitted under the Credit Agreement (other than a sale to a
Grantor) the security interest granted herein shall terminate with respect to
such Collateral and all rights therein shall revert to the applicable Grantor or
Grantors. Upon any such termination or release, the Administrative Agent will,
at each Grantor’s sole expense and without any representations, warranties or
recourse of any kind whatsoever, execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence such termination
or release.

SECTION 2.4. Security Interest Absolute. All rights of the Administrative Agent
and the security interests granted to the Administrative Agent hereunder, and
all obligations of each Grantor hereunder, shall be absolute and unconditional,
irrespective of:

(a) any lack of validity, legality or enforceability of any Loan Document or
Rate Protection Agreement;

 

-8-



--------------------------------------------------------------------------------

(b) the failure of any Lender Party:

(i) to assert any claim or demand or to enforce any right or remedy against any
Grantor, any other Loan Party or any other Person under the provisions of any
Loan Document or otherwise; or

(ii) to exercise any right or remedy against any other guarantor of, or
collateral securing, any Secured Obligation of any Grantor or of any other Loan
Party;

(c) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Secured Obligations or any other extension, compromise or
renewal of any Secured Obligation, including any increase in the Secured
Obligations resulting from the extension of additional credit to any Grantor or
any other Loan Party or otherwise;

(d) any reduction, limitation, impairment or termination of any Secured
Obligation of any Grantor or of any other Loan Party for any reason, including
any claim of waiver, release, surrender, alteration or compromise, and shall not
be subject to (and each Grantor hereby waives any right to or claim of) any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality, nongenuineness, irregularity, compromise,
unenforceability of, or any other event or occurrence affecting, any Secured
Obligation of any Grantor or of any other Loan Party or otherwise;

(e) any amendment to, rescission, waiver, or other modification of, or any
consent to departure from, any of the terms of any Loan Document or any Rate
Protection Agreement;

(f) any addition, exchange, release, surrender or non-perfection of any
collateral (including the Collateral), or any amendment to or waiver or release
of or addition to or consent to departure from any guaranty, for any of the
Secured Obligations; or

(g) any other circumstances which might otherwise constitute a defense available
to, or a legal or equitable discharge of, any Grantor, any other Loan Party, any
surety or any guarantor or otherwise, including as a result of any proceeding of
the nature referred to in Section 8.1.7 of the Credit Agreement.

SECTION 2.5. Grantors Remain Liable. Anything herein to the contrary
notwithstanding:

(a) each Grantor shall remain liable under the contracts and agreements included
in the Collateral (including the Assigned Agreements) to the extent set forth
therein, and shall perform all of such Grantor’s duties and obligations under
such contracts and agreements to the same extent as if this Agreement had not
been executed;

(b) each Grantor will comply in all material respects with all material Laws
relating to the ownership and operation of the Collateral, including all
registration requirements under applicable material Laws, and shall pay when due
all taxes, fees and assessments imposed on or with respect to the Collateral,
except to the extent the validity thereof is (A) being

 

-9-



--------------------------------------------------------------------------------

diligently contested in good faith by appropriate proceedings which (i) suspend
the collection thereof and any Lien therefrom and (ii) for which adequate
reserves in accordance with GAAP have been set aside by such Grantor, and
(B) could not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect;

(c) the exercise by the Administrative Agent of any of its rights hereunder
shall not release any Grantor from any of such Grantor’s duties or obligations
under such Grantor’s Organizational Documents or any contract or agreement
included in the Collateral; and

(d) neither the Administrative Agent nor any other Lender Party shall have any
obligation or liability under any Organizational Document or any contracts or
agreements included in the Collateral by reason of this Agreement, nor shall the
Administrative Agent or any other Lender Party be obligated to perform any of
the obligations or duties of any Grantor thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder.

SECTION 2.6. Waiver of Subrogation. Each Grantor hereby irrevocably waives to
the extent permitted by applicable Law and until such time as the Secured
Obligations shall have been paid in full in cash (on terms and pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent) and all the Commitments have irrevocably terminated, any
claim or other rights which such Grantor may now or hereafter acquire against
each Borrower or any other Loan Party that arises from the existence, payment,
performance or enforcement of such Grantor’s obligations under this Agreement or
any other Loan Document or otherwise, including any right of subrogation,
reimbursement, exoneration or indemnification, and any right to participate in
any claim or remedy of any Lender Party against each Borrower or any other Loan
Party or any collateral which any Lender Party now has or hereafter acquires,
whether or not such claim, remedy or right arises in equity or under contract or
Law. If any amount shall be paid to any Grantor in violation of the preceding
sentence, such amount shall be deemed to have been paid to such Grantor for the
benefit of, and held in trust for, the Lender Parties, and shall forthwith be
paid to the Administrative Agent to be credited and applied against the Secured
Obligations, whether matured or unmatured. Each Grantor acknowledges that such
Grantor will receive direct and indirect benefits for the financing arrangements
contemplated by the Credit Agreement and that the waiver set forth in this
Section is knowingly made in contemplation of such benefits

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Grantor represents and warrants unto each Lender Party, as of the date such
Grantor becomes a party to this Agreement, the Effective Date, as of the date of
each request for a Borrowing, after giving effect to each Borrower, and each
pledge and delivery by such Grantor to the Administrative Agent of any
Collateral, as set forth in this Article.

SECTION 3.1. Location of Grantors; Collateral, etc. Item E of Schedule I
attached hereto (as such Schedule may be amended or supplemented from time to
time) identifies for such Grantor the state in which it is organized and the
relevant organizational identification number (or states that one does not
exist). All of the Equipment, Inventory (other than Inventory that is

 

-10-



--------------------------------------------------------------------------------

in-transit to a location specified in Item B of Schedule I attached hereto on a
vehicle owned or leased by a Grantor) and Fixtures of such Grantor are located
at the places specified in Item A, Item B and Item H, respectively, of Schedule
I attached hereto (as such Schedule may be amended or supplemented from time to
time). The principal place of business and chief executive office of such
Grantor and the office where such Grantor keeps its records concerning the
Collateral, and the original copies of each Assigned Agreement and all originals
of all Instruments and Tangible Chattel Paper, are located at the places
specified in Item C of Schedule I attached hereto (as such Schedule may be
amended or supplemented from time to time). Except as set forth in Item D of
Schedule I attached hereto or in the first paragraph of this Agreement, such
Grantor has no trade names and has not been known by any legal name different
from the one set forth on the signature page hereto. Except as notified by such
Grantor to the Administrative Agent, such Grantor is not a party to any one or
more Federal, state or local government contracts.

SECTION 3.2. Ownership, No Liens, etc. Such Grantor owns its portion of the
Collateral free and clear of any Lien, except for the security interest created
by this Agreement and except as otherwise permitted by Section 7.2.3 of the
Credit Agreement. Except as disclosed in Item F of Schedule I attached hereto
(as such Schedule may be amended or supplemented from time to time) or from time
to time to the Administrative Agent, none of the Collateral is in the possession
of any consignee, bailee, warehouseman, agent or processor, located on any
leased property or subject to the Control of any Person, other than the
Administrative Agent or such Grantor.

SECTION 3.3. Receivables Collateral and Assigned Agreements. (a) All Receivables
Collateral (i) is and will be the legal, valid and binding obligation of the
Account Debtor in respect thereof, representing an unsatisfied obligation of
such Account Debtor, (ii) is and will be enforceable in accordance with its
terms, (iii) is not and will not be subject to any setoffs, defenses, taxes,
counterclaims (except with respect to refunds, returns and allowances in the
ordinary course of business with respect to damaged merchandise) and (iv) is and
will be in compliance with all applicable Law.

(b) Such Grantor has delivered to the Administrative Agent exclusive Control of
all intangible Chattel Paper and possession of all originals of all Instruments
and Tangible Chattel Paper currently owned or held by such Grantor (duly
endorsed in blank in favor of the Administrative Agent), and true and correct
copies of each Assigned Agreement.

SECTION 3.4. Intellectual Property Collateral. With respect to any Intellectual
Property Collateral that is material to the operations of any Grantor:

(a) such Intellectual Property Collateral is subsisting and has not been
adjudged invalid or unenforceable, in whole or in part, and is valid and
enforceable;

(b) such Grantor has made all necessary filings and recordations to protect its
interest in such Intellectual Property Collateral, including recordations of all
of its interests in (i) the Patent Collateral and Trademark Collateral in the
United States Patent and Trademark Office and in corresponding offices
throughout the world and (ii) the Copyright Collateral in the United States
Copyright Office and in corresponding offices throughout the world;

 

-11-



--------------------------------------------------------------------------------

(c) in the case of any such Intellectual Property Collateral that is owned by
such Grantor, such Grantor is the exclusive owner of the entire and unencumbered
right, title and interest in and to such Intellectual Property Collateral and no
claim has been made that the use of such Intellectual Property Collateral does
or may violate the asserted rights of any third party;

(d) in the case of any such Intellectual Property Collateral that is licensed by
such Grantor, such Grantor is in compliance with all the material terms of such
license; and

(e) such Grantor has performed and will continue to perform all acts and has
paid and will continue to pay all required fees and taxes to maintain each and
every item of such Intellectual Property Collateral in full force and effect
throughout the world.

Such Grantor owns directly or is entitled to use by license or otherwise, all
patents, trademarks, trade secrets, copyrights, licenses, technology, know-how,
processes and other intellectual property that is necessary for the proper
conduct of such Grantor’s business.

SECTION 3.5. Assigned Agreements. The Assigned Agreements of such Grantor, true
and complete copies of which have been furnished to the Administrative Agent,
have been duly authorized, executed and delivered by such Grantor and (to the
best knowledge of such Grantor) each other party thereto, are in full force and
effect and are binding upon and enforceable against such Grantor and (to the
best knowledge of such Grantor) each other party thereto, in accordance with
their terms, subject to the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar Laws affecting creditor’s right generally
and to the effect of general principles of equity (regardless of whether
considered in a proceeding in equity or at law). To the knowledge of such
Grantor, there exists no default under any Assigned Agreement by any party
thereto. With respect to each Assigned Agreement a duly executed Collateral
Assignment of Material Agreement as provided in the Credit Agreement has been
delivered to the Administrative Agent with respect thereto.

SECTION 3.6. Commercial Tort Claims. Except for matters disclosed in Item G of
Schedule I attached hereto (as such Schedule may be amended or supplemented from
time to time) no Grantor owns any Commercial Tort Claims. The Administrative
Agent has a perfected first priority security interest in such Commercial Tort
Claims.

SECTION 3.7. Investment Accounts. Item I of Schedule I attached hereto (as such
Schedule may be amended or supplemented from time to time) identifies each
Deposit Account of each Grantor, Item J of Schedule I attached hereto (as such
Schedule may be amended or supplemented from time to time) identifies each
Securities Account of each Grantor and Item K of Schedule I attached hereto (as
such Schedule may be amended or supplemented from time to time) identifies each
Commodities Account or other Investment Account of each Grantor. Each Grantor is
the sole Entitlement Holder of each such Investment Account, such Grantor has
not consented or has knowledge that any Person, other than the Administrative
Agent, has Control over any interest in any such Investment Account, and the
Administrative Agent has exclusive Control over each such Investment Account.

 

-12-



--------------------------------------------------------------------------------

SECTION 3.8. Inventory. All Inventory is, and will be, of good and merchantable
quality, free from any material defects. Such Inventory is not, and will not be,
subject to any licensing, patent, trademark, trade name or copyright agreement
with any Person that restricts such Grantor’s or Administrative Agent’s ability
to manufacture and/or sell such Inventory. The completion and manufacturing
process of such Inventory by a Person other than such Grantor would be permitted
under any contract to which such Grantor is a party or to which the Inventory is
subject. Such Grantor does not sell any Inventory to any customer on approval or
on any other basis that entitles the customer to return, or which may obligate
the Debtor to repurchase, such Inventory.

SECTION 3.9. Letter of Credit Rights. Item L of Schedule I attached hereto (as
such Schedule may be amended or supplemented from time to time) identifies all
letters of credit to which such Grantor has rights. Such Grantor has obtained
the consent of each issuer of each such letter of credit to the assignment of
the proceeds thereof to the Administrative Agent. The Administrative Agent has
exclusive Control over the Letter-of-Credit Rights related to such letters of
credit.

SECTION 3.10. Valid Security Interest. Upon (a) the filing of U.C.C. financing
statements in the U.C.C. filing offices of each jurisdiction referred to in
Item E of Schedule I attached hereto that names each Grantor as “Debtor” and the
Administrative Agent as “Secured Party” and adequately describes the Collateral;
(b) the filing of this Agreement with the United States Patent and Trademark
Office and the United States Copyright Office, as the case may be, with respect
to all Intellectual Property Collateral; (c) consent of each applicable issuer
with respect to Letter of Credit Rights and (d) execution of a control agreement
establishing the Administrative Agent’s Control with respect to each Investment
Account, the security interest granted pursuant to this Agreement creates a
valid, first priority perfected security interest in the Collateral, together
with all Proceeds thereof, subject to no other Liens other than Liens permitted
under Section 7.2.3 of the Credit Agreement, securing the payment of the Secured
Obligations.

SECTION 3.11. Authorization, Approval, etc. No authorization, approval or other
action by, and no notice to or filing with, any Governmental Authority is
required either for (a) the grant by such Grantor of the security interest
granted hereby or for the execution, delivery and performance of this Agreement
by such Grantor or (b) the perfection of or the exercise by the Administrative
Agent of its rights and remedies hereunder (other than the taking of those
actions referred to in Section 3.10).

SECTION 3.12. Due Execution, Validity, Etc. Such Grantor has full corporate,
partnership or limited liability company power and authority, and holds all
requisite licenses, permits and other approvals of Governmental Authorities, to
enter into and perform such Grantor’s obligations under this Agreement. The
execution, delivery and performance by such Grantor of this Agreement does not
contravene or result in a default under such Grantor’s Organizational Documents
or contravene or result in a default under any contractual restriction,

 

-13-



--------------------------------------------------------------------------------

Lien or Law binding on such Grantor. This Agreement has been duly authorized by
such Grantor, has been duly executed and delivered by or on behalf of such
Grantor and constitutes the legal, valid and binding obligation of such Grantor
enforceable in accordance with its terms, subject to the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar Laws
affecting the rights of creditors generally, and subject to the effect of
general principles of equity (regardless of whether considered in a proceeding
in equity or at law).

ARTICLE IV

COVENANTS

Each Grantor covenants and agrees that, until all the Secured Obligations have
been paid in full in cash (on terms and pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent) and all the
Commitments have been irrevocably terminated, such Grantor will, perform the
obligations set forth in this Section.

SECTION 4.1. Equipment and Inventory. Each Grantor hereby agrees that it shall:

(a) keep all of its Equipment, Inventory (other than Inventory sold in the
ordinary course of business or that is in-transit to a location specified in
Item A or Item B of Schedule I attached hereto (as such Schedule may be amended
or supplemented from time to time) on a vehicle owned or leased by a Grantor)
and the Documents evidencing the same at the places therefor specified in Item C
of Schedule I attached hereto to (as such Schedule may be amended or
supplemented from time to time) unless such Grantor has given at least 30 days’
prior notice to the Administrative Agent of another location, and all action, if
any, necessary to maintain in accordance with the terms hereof the
Administrative Agent’s perfected first priority security interest therein shall
have been taken with respect to such Equipment, Inventory and Documents;

(b) comply with the covenants contained in Section 7.1.3 of the Credit Agreement
relating to the maintenance of its properties;

(c) comply with the covenants contained in clause (b) of Section 7.1.2 of the
Credit Agreement regarding the payment of taxes and other charges of
Governmental Authorities; and

(d) not deliver any Document evidencing any Equipment or Inventory to any Person
other than the issuer of such Document to claim the Goods evidenced therefor or
the Administrative Agent.

SECTION 4.2. Receivables Collateral and General Intangibles. (a) Each Grantor
shall keep its principal place of business, chief executive office and the
office where it keeps its records concerning the Receivables Collateral and all
originals of the Assigned Agreements Instruments and Tangible Chattel Paper, at
the places specified in Section 3.1 unless such Grantor has given at least 30
days’ prior notice to the Administrative Agent and all actions, if any,
necessary to maintain the Administrative Agent’s perfected first priority
security interest shall have been taken with respect to such Collateral; not
change its name or state of organization unless such Grantor has given at least
30 days’ prior notice to the Administrative Agent and all

 

-14-



--------------------------------------------------------------------------------

actions, if any, necessary to maintain the Administrative Agent’s perfected
first priority security interest shall have been taken with respect to all of
the Collateral; hold and preserve such records, Assigned Agreements, Instruments
and Chattel Paper; and permit representatives of the Administrative Agent at any
time during normal business hours, upon reasonable notice, to inspect and make
abstracts of the same.

(b) Each Grantor shall diligently endeavor to collect its Receivables Collateral
and all amounts owing to it thereunder in the ordinary course of its business
consistent with past practices and shall apply forthwith upon receipt thereof
all such amounts as are so collected to the outstanding balances thereof,
provided that during the continuance of any Event of Default such Grantor shall,
at the request of the Administrative Agent, take such action as the
Administrative Agent may deem necessary or advisable to enforce such collection.
No Grantor shall, except to the extent done in the ordinary course of its
business consistent with past practices and in accordance with sound business
judgment (i) grant any extension of the time for payment of any Receivables
Collateral, (ii) compromise or settle any Receivables Collateral for less than
the full amount thereof, (iii) release, in whole or in part, any Person or
property liable for the payment of any Receivables Collateral, or (iv) allow any
credit or discount on any Receivables Collateral; provided that during the
continuance of any Event of Default each Grantor shall comply with any
limitations on the foregoing actions or specified by the Administrative Agent to
such Grantor. In no event shall any Grantor amend, modify, terminate or waive
any provision of any Receivables Collateral in a manner which could reasonably
be expected to have a material adverse effect on such Receivables Collateral.
Each Grantor will use its best efforts to keep in full force and effect any
Supporting Obligation relating to any Receivables Collateral.

SECTION 4.3. Investment Property. Each Grantor will take any and all actions
necessary to (a) cause the Administrative Agent to obtain exclusive Control of
any Investment Property owned by such Grantor in a manner acceptable to the
Administrative Agent and (b) obtain from any issuers of such Investment Property
and such other Persons, for the benefit of the Administrative Agent, written
confirmation of the Administrative Agent’s Control over such Investment Property
upon terms and conditions acceptable to the Administrative Agent. For purposes
of this Section, the Administrative Agent shall have exclusive Control of
Investment Property if (i) such Investment Property consists of Certificated
Securities and such Grantor delivers such Certificated Securities to the
Administrative Agent (with appropriate endorsements if such Certificated
Securities are in registered form); (ii) such Investment Property consists of
Uncertificated Securities and the issuer thereof agrees, pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent, that it will comply with instructions originated by the
Administrative Agent without further consent by such Grantor; and (iii) such
Investment Property consists of Security Entitlements and either (A) the
Administrative Agent becomes the Entitlement Holder thereof or (B) the
appropriate Securities Intermediary agrees, pursuant to documentation in form
and substance satisfactory to Administrative Agent, that it will comply with
Entitlement Orders originated by the Administrative Agent without further
consent by such Grantor.

 

-15-



--------------------------------------------------------------------------------

SECTION 4.4. Intellectual Property Collateral. (a) No Grantor shall, unless such
Grantor shall either (i) reasonably and in good faith determine (and notice of
such determination shall have been delivered to the Administrative Agent) that
any of the Patent Collateral is of negligible economic value to such Grantor or
(ii) have a valid business purpose (exercised in the ordinary course of business
that is consistent with past practice) to do otherwise, do any act, or omit to
do any act, whereby any of the Patent Collateral may lapse or become abandoned
or dedicated to the public or unenforceable.

(b) No Grantor shall, and no Grantor shall permit any of its licensees to,
unless such Grantor shall either (i) reasonably and in good faith determine (and
notice of such determination shall have been delivered to the Administrative
Agent) that any of the Trademark Collateral is of negligible economic value to
such Grantor or (ii) have a valid business purpose (exercised in the ordinary
course of business that is consistent with past practice) to do otherwise:

(A) fail to continue to use any of the Trademark Collateral in order to maintain
all of the Trademark Collateral in full force free from any claim of abandonment
for non-use;

(B) fail to maintain as in the past the quality of products and services offered
under all of the Trademark Collateral;

(C) fail to employ all of the Trademark Collateral registered with any Federal
or state or foreign authority with an appropriate notice of such registration;
or

(D) do or permit any act or knowingly omit to do any act whereby any of the
Trademark Collateral may lapse or become invalid or unenforceable.

(c) No Grantor shall, unless such Grantor shall either reasonably and in good
faith determine (and notice of such determination shall have been delivered to
the Administrative Agent) that any of the Copyright Collateral or any of the
Trade Secrets Collateral is of negligible economic value to such Grantor or have
a valid business purpose (exercised in the ordinary course of business that is
consistent with past practice) to do otherwise, do or permit any act or
knowingly omit to do any act whereby any of the Copyright Collateral or any of
the Trade Secrets Collateral may lapse or become invalid or unenforceable or
placed in the public domain except upon expiration of the end of an unrenewable
term of a registration thereof.

(d) Each Grantor shall notify the Administrative Agent immediately if it knows
that any application or registration relating to any material item of the
Intellectual Property Collateral may become abandoned or dedicated to the public
or placed in the public domain or invalid or unenforceable, or of any adverse
determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any foreign counterpart
thereof or any court) regarding such Grantor’s ownership of any of the
Intellectual Property Collateral, its right to register the same or to keep and
maintain and enforce the same.

 

-16-



--------------------------------------------------------------------------------

(e) In no event shall any Grantor or any of its agents, employees, designees or
licensees file an application for the registration of any Intellectual Property
Collateral with the United States Patent and Trademark Office, the United States
Copyright Office or any similar office or agency in any other country or any
political subdivision thereof, unless it gives prior notice thereof to the
Administrative Agent and, if requested by the Administrative Agent, executes and
delivers any and all agreements, instruments, documents and papers as the
Administrative Agent may reasonably request to evidence the Administrative Agent
first priority security interest in such Intellectual Property Collateral.

(f) Each Grantor shall take all necessary steps, including in any proceeding
before the United States Patent and Trademark Office, the United States
Copyright Office or any similar office or agency in any other country or any
political subdivision thereof, to maintain and pursue any application (and to
obtain the relevant registration) filed with respect to, and to maintain any
registration of, the Intellectual Property Collateral, including the filing of
applications for renewal, affidavits of use, affidavits of incontestability and
opposition, interference and cancellation proceedings and the payment of fees
and taxes (except to the extent that dedication, abandonment or invalidation is
permitted under the foregoing clauses (a), (b) and (c)).

SECTION 4.5. Assigned Agreements. Each Grantor shall at its expense, with
respect to all Assigned Agreements, comply with the covenants contained in
clause (m) of Section 7.1.1 and Section 7.2.10 of the Credit Agreement. Without
the prior consent of the Administrative Agent, no Grantor shall waive, settle,
release or discharge any Person with respect to any of its obligations under any
Assigned Agreement (other than upon due completion of such obligations by such
Person).

SECTION 4.6. Bailees, Warehouses and Leased Premises. No Collateral shall at any
time be in the possession or control of any warehouse, bailee or any of any
Grantor’s agents or processors, or located on any leased premises, without the
Administrative Agent’s prior consent and unless the Administrative Agent has
received warehouse receipts or bailee lien waivers satisfactory to the
Administrative Agent prior to the commencement of such possession or control.
Each Grantor shall, upon the request of the Administrative Agent, notify any
such warehouse, bailee, agent, processor or lessor of the Administrative Agent’s
first priority security interest in the Collateral and shall instruct such
Person to hold all such Collateral for the Administrative Agent’s account
subject to the Administrative Agent’s instructions given during the continuance
of any Event of Default.

SECTION 4.7. Chattel Paper and Instruments. Each Grantor will deliver to the
Administrative Agent all Tangible Chattel Paper and Instruments duly endorsed
and accompanied by duly executed instruments of transfer or assignment, all in
form and substance reasonably satisfactory to the Administrative Agent. Each
Grantor will provide the Administrative Agent with exclusive Control over all
Electronic Chattel Paper by having the Administrative Agent identified as the
assignee of the records pertaining to the single authoritative copy thereof and
otherwise complying with the applicable elements of Control set forth in the
U.C.C. Each Grantor will also deliver to the Administrative Agent all security
agreements securing any Chattel Paper and Instruments and execute U.C.C.
financing statement

 

-17-



--------------------------------------------------------------------------------

amendments assigning to the Administrative Agent any U.C.C. financing statements
filed by such Grantor in connection with such security agreements. Each Grantor
will mark conspicuously all Chattel Paper and Instruments with a legend, in form
and substance reasonably satisfactory to the Administrative Agent, indicating
that such Chattel Paper and Instruments are subject to the Liens created
hereunder.

SECTION 4.8. Letters of Credit. Each Grantor will deliver to the Administrative
Agent all letters of credit in which it is the beneficiary thereof, duly
endorsed and accompanied by duly executed instruments of transfer or assignment,
all in form and substance reasonably satisfactory to the Administrative Agent.
Each Grantor will take any and all actions necessary (or reasonably requested by
the Administrative Agent), from time to time, to cause the Administrative Agent
to obtain exclusive Control of any Letter-of-Credit Rights owned by such Grantor
in a manner reasonably acceptable to the Administrative Agent.

SECTION 4.9. Commercial Tort Claims. Each Grantor shall advise the
Administrative Agent promptly upon such Grantor becoming aware, after the date
hereof, that it owns any Commercial Tort Claims. With respect to any such
Commercial Tort Claims, such Grantor will execute and deliver such documents as
the Administrative Agent deems necessary to create, perfect and protect the
Administrative Agent’s first priority security interest in such Commercial Tort
Claim.

SECTION 4.10. Collateral Generally. (a) The Administrative Agent may, at any
time following the occurrence and during the continuance of any Event of
Default, notify any parties obligated on any of the Collateral to make payment
to the Administrative Agent of any amounts due or to become due thereunder and
enforce collection of any of the Collateral by suit or otherwise and surrender,
release or exchange all or any part thereof, or compromise or extend or renew
for any period (whether or not longer than the original period) any Indebtedness
thereunder or evidenced thereby. Upon request of the Administrative Agent after
the occurrence and during the continuance of any Event of Default, each Grantor
will, at its own expense, notify any parties obligated on any of the Collateral
to make payment to the Administrative Agent of any amounts due or to become due
thereunder.

(b) Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent is authorized to endorse, in the name of each Grantor, any
item, howsoever received by the Administrative Agent, representing any payment
on or other Proceeds of any of the Collateral.

SECTION 4.11. Insurance. Each Grantor will maintain or cause to be maintained
insurance as provided in Section 7.1.4 of the Credit Agreement. All proceeds of
insurance maintained by each Grantor so covering the Collateral shall be applied
to the payment of the Secured Obligations under the circumstances provided for
in the Credit Agreement. Each Grantor irrevocably makes, constitutes and
appoints the Administrative Agent (and all officers, employees or agents
designated by the Administrative Agent) as such Grantor’s true and lawful agent
and attorney-in-fact for the purpose, during the continuance of an Event of
Default, of making, settling and adjusting claims in respect of Collateral under
policies of insurance, endorsing the name of such Grantor on any check, draft,
instrument or other item of payment for

 

-18-



--------------------------------------------------------------------------------

the Proceeds of such policies of insurance and for making all determinations and
decisions with respect thereto. In the event that any Grantor at any time or
times shall fail to obtain or maintain any of the policies of insurance required
by Section 7.1.4 of the Credit Agreement or to pay any premium in whole or part
relating thereto, the Administrative Agent may, without waiving or releasing any
obligation or liability of the Grantors hereunder or any Event of Default, in
its sole discretion, obtain and maintain such policies of insurance and pay such
premium and take any other actions with respect thereto as the Administrative
Agent deems advisable. All sums disbursed by the Administrative Agent in
connection with this Section including reasonable attorneys’ fees, court costs,
expenses and other charges relating thereto, shall be payable, upon demand, by
the Grantors to the Administrative Agent and shall be additional Secured
Obligations secured hereby.

SECTION 4.12. Investment Accounts. Each Grantor will take any and all actions
necessary to cause the Administrative Agent to obtain exclusive Control of all
Investment Accounts owned by such Grantor in a manner acceptable to the
Administrative Agent. No Grantor shall close or terminate any Investment Account
without the prior consent of the Administrative Agent and unless a successor or
replacement account has been established with the consent of the Administrative
Agent and is subject to a control agreement reasonably satisfactory to the
Administrative Agent.

SECTION 4.13. Transfers and Other Liens. No Grantor shall (a) sell, assign (by
operation of law or otherwise) or otherwise dispose of any of the Collateral,
except as permitted by the Credit Agreement, or (b) create or suffer to exist
any Lien upon or with respect to any of the Collateral, except for the security
interest created by this Agreement and except those permitted by Section 7.2.3
of the Credit Agreement.

SECTION 4.14. Further Assurances, etc. Each Grantor agrees that, from time to
time at its own expense, such Grantor will promptly execute and deliver all
further instruments and documents, and take all further action, that may be
necessary or desirable, or that the Administrative Agent may reasonably request,
in order to perfect, preserve and protect any security interest granted or
purported to be granted hereby or to enable the Administrative Agent to exercise
and enforce its rights and remedies hereunder with respect to any Collateral.
Without limiting the generality of the foregoing, each Grantor will:

(a) mark conspicuously each asset forming a part of the Collateral with a
legend, in form and substance reasonably satisfactory to the Administrative
Agent, indicating that such Collateral is subject to the security interest
granted hereby;

(b) execute and file such financing or continuation statements, or amendments
thereto, and such other instruments or notices (including any assignment of
claim form under or pursuant to the federal assignment of claims statute, 31
U.S.C. § 3726, any successor or amended version thereof or any regulation
promulgated under or pursuant to any version thereof), as may be necessary, or
as the Administrative Agent may reasonably request, in order to perfect and
preserve the security interests and other rights granted or purported to be
granted to the Administrative Agent hereby;

 

-19-



--------------------------------------------------------------------------------

(c) furnish to the Administrative Agent, from time to time at the Administrative
Agent’s request, statements and schedules further identifying and describing the
Collateral and such other reports in connection with the Collateral as the
Administrative Agent may reasonably request, all in reasonable detail;

(d) if requested by the Administrative Agent, each Grantor which owns or leases
Equipment which is subject to a certificate of title statute that requires
notation of a lien thereon to perfect a security interest therein shall deliver
to the Administrative Agent all original certificates of title for such
Equipment, shall take all necessary steps to cause the Administrative Agent’s
security interest be perfected in accordance with such statute and deliver to
the Administrative Agent a schedule in reasonable detail describing such
Equipment, registration number, license number and all other information
required to comply with such statute; provided, however, that until the
Administrative Agent makes such a request under this clause, the parties hereto
acknowledge that the security interest of the Administrative Agent in such
Collateral has not been perfected and all the representations and warranties,
covenants and Events of Default contained herein and in the other Loan Documents
which would otherwise be violated shall be deemed modified to reflect the
foregoing and not be violated; and

(e) if requested by the Administrative Agent, execute and deliver confirmatory
written instruments, and obtain any consents, waivers or agreements, as may be
necessary, or as the Administrative Agent may reasonably request, in order to
perfect and preserve the security interests and other rights granted or
purported to be granted to the Administrative Agent hereby, but any such
Grantor’s failure to do so shall not affect or limit the security interest
granted hereby or the Administrative Agent’s other rights in and to the
Collateral.

With respect to the foregoing and the grant of the security interest hereunder,
each Grantor hereby authorizes the Administrative Agent to Authenticate and to
file one or more U.C.C. financing or continuation statements, and amendments
thereto, and make filings with the United States Patent and Trademark Office or
United States Copyright Office (or any successor office or any similar office in
any other country), in each case for the purpose of perfecting, confining,
continuing, enforcing or protecting the security interest granted by each
Grantor, without the signature of any Grantor, and naming any Grantor or the
Grantors as debtors and the Administrative Agent as secured party. A carbon,
photographic, telecopied or other reproduction of this Agreement or any
financing statement covering the Collateral or any part thereof shall be
sufficient as a financing statement where permitted by Law.

SECTION 4.15. Collateral Account.

(a) (a) Upon notice by the Administrative Agent to any Grantor pursuant to this
Section following the occurrence and during the continuance of any Event of
Default, all Proceeds of Collateral received by such Grantor shall be delivered
in kind to the Administrative Agent for deposit to a deposit account (the
“Collateral Account”) of such Grantor maintained by or on behalf of the
Administrative Agent, and until such Proceeds are so deposited they shall be
held in trust for the benefit of the Administrative Agent and shall not be
commingled with the other assets of such Grantor.

 

-20-



--------------------------------------------------------------------------------

(b) The Administrative Agent shall have the right to apply any amount in the
Collateral Account to the payment of any Secured Obligations, subject to and in
accordance with the terms of the Credit Agreement. Subject to the rights of the
Administrative Agent, each Grantor shall have the right on each Business Day,
with respect to and to the extent of collected funds in the Collateral Account,
to require the Administrative Agent to purchase any Cash Equivalent Investment,
provided that, in the case of Certificated Securities, the Administrative Agent
will retain possession thereof as Collateral and, in the case of other
Investment Property, the Administrative Agent will take such actions, including
registration of such Investment Property in its name, as it shall determine is
necessary to perfect its security interest therein.

SECTION 4.16. Notice of Material Adverse Effect. Each Grantor shall promptly
notify the Administrative Agent, after obtaining knowledge thereof, of any event
that could reasonably be expected to have a material adverse effect on any value
of the Collateral, the ability of such Grantor or the Administrative Agent to
dispose of the Collateral or the rights or remedies of the Administrative Agent
in relation thereto.

SECTION 4.17. General Intangibles. Each Grantor shall use commercially
reasonable efforts to obtain any consents, waivers or agreements necessary to
enable Administrative Agent to exercise remedies hereunder and under the other
Loan Documents and Rate Protection Agreements with respect to any of such
Grantor’s rights under any General Intangibles, including such Grantor’s rights
as a licensee of any Intellectual Property Collateral.

SECTION 4.18. Additional Covenants. Each Grantor agrees that, until all the
Secured Obligations have been paid in full in cash on terms and pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and all Commitments shall have irrevocably terminated, it
will comply with all the terms and provisions of the Credit Agreement and the
other Loan Documents and Rate Protection Agreements that are applicable to it.

ARTICLE V

THE ADMINISTRATIVE AGENT

SECTION 5.1. Administrative Agent Appointed Attorney-in-Fact. Each Grantor
hereby irrevocably constitutes and appoints the Administrative Agent and any
officer or agent thereof, with full power of substitution, as such Grantor’s
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in such
Grantor’s own name, for the purpose of carrying out the terms of this Agreement,
to take, upon the occurrence and during the continuance of any Event of Default,
any and all actions and execute any and all documents and instruments that may,
in the judgment of the Administrative Agent, be necessary or desirable to
accomplish the purposes of this Agreement. Without limiting the generality of
the foregoing, after the occurrence and during the continuance of any Event of
Default each Grantor hereby gives the Administrative Agent the power and right,
on behalf of such Grantor, without notice to or assent by such Grantor, to do
any or all of the following:

(a) (i) demand payment of its Receivables Collateral; (ii) enforce payments of
its Receivables Collateral by legal proceedings or otherwise; (iii) exercise all
of its rights and

 

-21-



--------------------------------------------------------------------------------

remedies with respect to proceedings brought to collect its Receivables
Collateral; (iv) sell or assign its Receivables Collateral upon such terms, for
such amount and at such times as the Administrative Agent deems advisable;
(v) settle, adjust, compromise, extend or renew any of its Receivables
Collateral; (vi) discharge and release any of its Receivables Collateral;
(vii) prepare, file and sign such Grantor’s name on any proof of claim in
bankruptcy or other similar document against any Loan Party of any of its
Receivables Collateral; (viii) notify the post office authorities to change the
address for delivery of the such Grantor’s mail to an address designated by the
Administrative Agent, and open and dispose of all mail addressed to such
Grantor; and (ix) endorse such Grantor’s name upon any Chattel Paper, Document,
Instrument, invoice, or similar document or agreement relating to any
Receivables Collateral or any goods pertaining thereto;

(b) in the case of any Intellectual Property Collateral, execute and deliver,
and have recorded, any and all agreements, instruments, documents and papers as
the Administrative Agent may request to evidence the Lender Parties’ security
interest in such Intellectual Property Collateral and the goodwill and general
intangibles of such Grantor relating thereto or represented thereby;

(c) take possession of and indorse and collect any checks, drafts, notes,
acceptances or other instruments for the payment of moneys due under or in
respect of any Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under or in respect of any Collateral whenever payable;

(d) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(e) execute, in connection with any sale or other disposition provided for in
Section 6.1, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and

(f) (i) direct any Person liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (ii) ask
or demand for, collect, and receive payment of and give receipt for, any and all
moneys, claims and other amounts due or to become due at any time in respect of
or arising out of any Collateral; (iii) sign and endorse any invoices, freight
or express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other instruments, documents
and chattel paper in connection with any of the Collateral; (iv) commence and
prosecute any suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect the Collateral or any portion thereof and to
enforce any other right in respect of any Collateral; (v) defend any suit,
action or proceeding brought against such Grantor with respect to any
Collateral; (vi) settle, compromise or adjust any such suit, action or
proceeding and, in connection therewith, give such discharges or releases as the
Administrative Agent may deem appropriate; (vii) notify, or require any Grantor
to notify, Account Debtors to make all payments directly to the Administrative

 

-22-



--------------------------------------------------------------------------------

Agent and change the post office box number or other address to which the
Account Debtors make payments; (viii) assign any Intellectual Property
Collateral (along with the goodwill of the business to which any such
Intellectual Property Collateral pertains), throughout the world for such terms,
on such conditions, and in such manner, as the Administrative Agent shall in its
sole discretion determine; and (ix) generally, sell, transfer, pledge and make
any agreement with respect to or otherwise deal with any of the Collateral as
fully and completely as though the Administrative Agent were the absolute owner
thereof for all purposes, and do, at the Administrative Agent’s option and such
Grantor’s expense, at any time, or from time to time, all acts and things that
the Administrative Agent deems necessary to protect, preserve or realize upon
the Collateral and the Lender Parties’ security interests therein and to effect
the intent of this Agreement, all as fully and effectively as such Grantor might
do.

Each Grantor hereby acknowledges, consents and agrees that the power of attorney
granted pursuant to this Section is irrevocable and coupled with an interest.

SECTION 5.2. Administrative Agent May Perform. If any Grantor fails to perform
any agreement contained herein, the Administrative Agent may itself perform, or
cause performance of, such agreement, and the reasonable expenses of the
Administrative Agent incurred in connection therewith shall be payable by such
Grantor.

SECTION 5.3. Access and Examination. In order to give effect to the intent of
this Agreement the Administrative Agent may at all reasonable times upon
reasonable advance notice (if no Default or an Event of Default has occurred and
is continuing) have access to, examine, audit, make extracts from and inspect
each Grantor’s records, files and books of account and the Collateral, and may
discuss each Grantor’s affairs with such Grantor’s officers and management. Each
Grantor will deliver to the Administrative Agent promptly following its request
therefor any instrument necessary for the Administrative Agent to obtain records
from any service bureau maintaining records for such Grantor. The Administrative
Agent may, at expense of the Grantors, use each Grantor’s personnel, supplies
and premises as may be reasonably necessary for maintaining or enforcing the
security interest granted hereunder. The Administrative Agent shall have the
right, at any time, in each Grantor’s name to verify the validity, amount or any
other matter relating to the Receivables Collateral; provided that the
Administrative Agent shall not communicate with any account obligors of the
Grantors unless an Event of Default has occurred and is continuing.

SECTION 5.4. Administrative Agent Has No Duty. (a) The powers conferred on the
Administrative Agent hereunder are solely to protect its interest (on behalf of
the Lender Parties) in the Collateral and shall not impose any duty on it to
exercise any such powers. The Administrative Agent’s sole duty with respect to
the custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the U.C.C. or otherwise, shall be to deal
with it in the same manner as the Administrative Agent deals with similar
property for its own account. Neither the Administrative Agent nor any of its
officers, directors, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so, nor
shall any such Person be under any obligation to sell or otherwise dispose of
any Collateral upon the request of any Grantor or any other Person or to take
any other action whatsoever with regard to the Collateral or any part thereof
(including the

 

-23-



--------------------------------------------------------------------------------

taking of any necessary steps to preserve rights against prior parties or any
other rights pertaining to any Collateral). Neither the Administrative Agent nor
any of its officers, directors, employees or agents shall be responsible to any
Grantor for any loss, damages, depreciation or other diminution in the value of
any of the Collateral that may occur as a result of or in connection with or
that is in any way related to any exercise, except in respect of any damages
attributable solely to any such Person’s own gross negligence or willful
misconduct as determined by a final non-appealable judgment of a court of
competent jurisdiction.

(b) Each Grantor assumes all responsibility and liability arising from or
relating to the use, sale or other disposition of the Collateral. The
Obligations shall not be affected by any failure of the Administrative Agent to
take any steps to perfect the security interest granted hereunder or to collect
or realize upon the Collateral, nor shall loss of or damage to the Collateral
release any Grantor from any of its Obligations.

ARTICLE VI

REMEDIES

SECTION 6.1. Remedies. If any Event of Default shall have occurred and be
continuing:

(a) The Administrative Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it (including as provided in Section 5.1), all the rights and remedies of a
secured party on default under the U.C.C. and also may:

(i) require each Grantor to, and each Grantor hereby agrees that it will, at its
expense and upon the request of the Administrative Agent forthwith, assemble all
or part of the Collateral as directed by the Administrative Agent and make it
available to the Administrative Agent at its premises or another place
designated by the Administrative Agent (whether or not the U.C.C. applies to the
affected Collateral);

(ii) without demand of performance or other demand, presentment, obtaining a
final judgment, protest, advertisement or notice of any kind (except any notice
required by Law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), sell, lease, assign, give option or options to purchase, or otherwise
dispose of and deliver the Collateral or any part thereof (or contract to do any
of the foregoing), in one or more parcels at public or private sale, at any of
the Administrative Agent’s offices or elsewhere, for cash, on credit or for
future delivery, and upon such other terms as the Administrative Agent may deem
commercially reasonable. Each Grantor agrees that, to the extent notice of sale
shall be required by Law, at least 10 days’ prior notice to such Grantor of the
time and place of any public sale or the time after which any private sale is to
be made shall constitute reasonable notification. The Administrative Agent shall
not be obligated to make any sale of Collateral regardless of notice of sale
having been given. The Administrative Agent may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned. In case any sale of all

 

-24-



--------------------------------------------------------------------------------

or any part of the Collateral is made on credit or for future delivery, the
Collateral so sold may be retained by the Administrative Agent until the sale
price is paid by the purchase or purchasers thereof, but the Administrative
Agent shall not incur any liability in case any such purchaser or purchasers
shall fail to take up and pay for the Collateral so sold and, in case of any
such failure, such Collateral may be sold again upon like notice. At any public
(or, to the extent permitted by Law, private) sale made pursuant to this
Section, any Lender Party may bid for or purchase, free (to the extent permitted
by Law) from any right of redemption, stay, valuation or appraisal on the part
of any Grantor (all said rights being also hereby waived and released to the
extent permitted by Law), the Collateral or any part thereof offered for sale
and may make payment on account thereof by using any claim then due and payable
to such Lender Party from any Grantor as a credit against the purchase price,
and such Lender Party may upon compliance with the terms of sale, hold, retain
and dispose of such property without further accountability to any Grantor
therefor;

(iii) with respect to the Intellectual Property, on demand, to cause the
security interest to become an assignment, transfer and conveyance of any of or
all such Collateral by the applicable Grantors to the Administrative Agent, or
to license or sublicense, whether general, special or otherwise, and whether on
an exclusive or non-exclusive basis, any such Collateral throughout the world on
such terms and conditions and in such manner as the Administrative Agent shall
determine (other than in violation of any then existing licensing arrangements
to the extent that waivers cannot be obtained);

(iv) with or without legal process and with or without prior notice or demand
for performance, to take possession of the Collateral and without liability for
trespass to enter any premises where the Collateral may be located and occupy
(without the requirement to pay rent) the same until the Secured Obligations are
paid in full in cash (on terms and pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent) and all the
Commitments have been irrevocably terminated; and

(v) to notify any or all depository institutions with which any Investment
Accounts are maintained to remit and transfer all monies, securities and other
property on deposit in such Investment Accounts or deposited or received for
deposit thereafter to the Administrative Agent, for deposit in the Collateral
Account or such other accounts as may be designated by the Administrative Agent,
for application to the Secured Obligations as provided herein.

(b) Without limiting clause (a), the Administrative Agent may exercise any and
all rights and remedies of each Grantor under or in connection with the
Collateral, including the right to sue upon or otherwise collect, extend the
time for payment of, modify or amend the terms of, compromise or settle for
cash, credit, or otherwise upon any terms, grant other indulgences, extensions,
renewals, compositions, or releases, and take or omit to take any other action
with respect to the Collateral, any security therefor, any agreement relating
thereto, any insurance applicable thereto, or any Person liable directly or
indirectly in connection with any of the foregoing, without discharging or
otherwise affecting the liability of any Grantor for the Obligations or under
this Agreement or any other Loan Document or any Rate Protection Agreements and
the Assigned Agreements or otherwise in respect of the Collateral, including any
and all rights of such Grantor to demand or otherwise require payment of any
amount under, or performance of any provision of, any Collateral.

 

-25-



--------------------------------------------------------------------------------

SECTION 6.2. Application of Proceeds. All cash proceeds received by the
Administrative Agent in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral may, in the discretion of the
Administrative Agent, be held, to the extent permitted under applicable Law, by
the Administrative Agent as additional collateral security for all or any part
of the Secured Obligations, and/or then or at any time thereafter shall be
applied (after payment of any amounts payable to the Administrative Agent
pursuant to Section 11.3 of the Credit Agreement and Section 6.3) in whole or in
part by the Administrative Agent for the ratable benefit of the Lender Parties
against all or any part of the Secured Obligations in accordance with
Section 8.6 of the Credit Agreement. Any surplus of such cash or cash proceeds
held by the Administrative Agent and remaining after payment in full in cash of
all the Secured Obligations (on terms and pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent), and the
irrevocable termination of all the Commitments, shall be paid over to the
Grantors or to whomsoever may be lawfully entitled to receive such surplus.

SECTION 6.3. Indemnity and Expenses. Each Grantor agrees to jointly and
severally indemnify and hold harmless the Administrative Agent and its
directors, officers, employees, agents, Affiliates and their Related Parties
from and against any and all claims, losses and liabilities arising out of or
resulting from this Agreement (including enforcement of this Agreement), except
claims, losses or liabilities resulting from any such Person’s gross negligence
or willful misconduct as determined by a final non-appealable judgment of a
court of competent jurisdiction. Each Grantor will promptly following demand pay
to the Administrative Agent the amount of any and all reasonable out-of-pocket
expenses, including the reasonable fees and disbursements of its counsel and of
any experts and agents, which the Administrative Agent may incur in connection
with (a) the administration of this Agreement, (b) the custody, preservation,
use or operation of, or the sale of, collection from, or other realization upon,
any of the Collateral, (c) the exercise or enforcement of any of the rights of
the Administrative Agent or the other Lender Parties hereunder or (d) the
failure by any Grantor to perform or observe any of the provisions hereof.

SECTION 6.4. Grant of License. Each Grantor hereby grants to the Administrative
Agent an irrevocable, non-exclusive license (exercisable without payment of
royalty or other compensation to any Grantor) to use, license or sublicense any
Intellectual Property Collateral now owned or licensed or hereafter acquired or
licensed by such Grantor, wherever the same may be located throughout the world,
for such terms, on such conditions and in such manner as the Administrative
Agent shall determine, whether general, special or otherwise, and whether on an
exclusive or nonexclusive basis, and including in such license reasonable access
to all media in which any of the licensed items may be recorded or stored and to
all computer software and programs used for the compilation or printout thereof;
provided, however, that no such license or sublicense is granted in the case of
any such Collateral if such license or sublicense would be prohibited by, or
give rise to a right to terminate any contract governing such Collateral. The
use of such license or sublicense by the Administrative Agent shall be
exercised, at the option of the Administrative Agent, only upon the occurrence
and during the continuation of an Event of

 

-26-



--------------------------------------------------------------------------------

Default; provided that any license, sublicense or other transaction entered into
by the Administrative Agent in accordance herewith shall be binding upon each
applicable Grantor notwithstanding any subsequent cure of an Event of Default.

ARTICLE VII

MISCELLANEOUS PROVISIONS

SECTION 7.1. Loan Document. This Agreement is a Loan Document executed pursuant
to the Credit Agreement and shall (unless otherwise expressly indicated herein)
be construed, administered and applied in accordance with the terms and
provisions thereof, including Section 1.3 and Article XI thereof.

SECTION 7.2. Amendments, etc.; Additional Grantors; Successors and Assigns.

(a) (a) No amendment to or waiver of any provision of this Agreement nor consent
to any departure by any Grantor herefrom, shall be effective unless the same
shall be in writing and signed by the Administrative Agent and the percentage of
the Lenders as required by Section 11.1 of the Credit Agreement, and then such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which it is given; provided that, the Grantors
may amend or supplement Schedules I through VI attached hereto from time to time
as necessary to the extent such amendment or supplement is acceptable to the
Administrative Agent in its sole discretion. For the avoidance of doubt, no such
amendment or supplement of such Schedules shall be deemed to waive any Default
or Event of Default.

(b) Upon the execution and delivery by any Person of a security agreement
supplement in substantially the form of Exhibit A hereto (each a “Security
Agreement Supplement”), (i) such Person shall be referred to as an “Additional
Grantor” and shall be and become a Grantor, and each reference in this Agreement
to “Grantor” shall also mean and refer to such Additional Grantor and (ii) the
disclosure schedule attached to each Security Agreement Supplement shall be
acceptable to the Administrative Agent in its sole discretion and shall be
incorporated into and become a part of and supplement Schedules I through VI
attached hereto, as appropriate, and the Administrative Agent may attach such
supplemental disclosure schedules to such Schedules, and each reference to such
Schedules shall refer to such Schedules as amended or supplemented by such
supplemental disclosure schedules.

(c) This Agreement shall be binding upon each Grantor and its successors,
transferees and assignees, and shall inure to the benefit of and be enforceable
by the Administrative Agent and each other Lender Party and their respective
successors and assigns; provided, however, that no Grantor may assign such
Grantor’s obligations hereunder without the prior written consent of the
Administrative Agent. Without limiting the generality of the foregoing, any
Lender may assign or otherwise transfer (in whole or in part) any Loans held by
it to any other Person, and such other Person shall thereupon become vested with
all the rights and benefits in respect thereof granted to such Lender under any
Loan Document (including this Agreement) or otherwise, subject, however, to the
provisions of Section 11.11 of the Credit Agreement.

 

-27-



--------------------------------------------------------------------------------

SECTION 7.3. Protection of Collateral. The Administrative Agent may from time to
time, at its option and at the expense of the Grantors, perform any act which
any Grantor agrees hereunder to perform and which such Grantor shall fail to
perform after being requested to so perform (it being understood that no such
request need be given after the occurrence and during the continuance of any
Event of Default), and the Administrative Agent may from time to time take any
other action which the Administrative Agent deems necessary or appropriate for
the maintenance, preservation or protection of any of the Collateral or of its
security interest therein.

SECTION 7.4. Addresses for Notices. All notices and other communications
provided for hereunder shall be made as provided in, and subject to the terms
of, Section 11.2 of the Credit Agreement. All notices to each Grantor shall be
sent care of the Borrowers at the address set forth in the Credit Agreement and
all notices to the Administrative Agent shall be sent as provided in the Credit
Agreement.

SECTION 7.5. Section Captions. Section captions used in this Agreement are for
convenience of reference only, and shall not affect the construction of this
Agreement.

SECTION 7.6. Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such provision and such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.

SECTION 7.7. Counterparts. This Agreement may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement.

SECTION 7.8. Waivers. Each Grantor hereby waives any right, to the extent
permitted by applicable Law, to receive prior notice of a judicial or other
hearing with respect to any action or prejudgment remedy or proceeding by the
Administrative Agent to take possession, exercise control over or dispose of any
item of Collateral, where such action is permitted under the terms of this
Agreement or any other Loan Document or any Rate Protection Agreement or by
applicable Law, or of the time, place or terms of sale in connection with the
exercise of the Administrative Agent’s rights hereunder. Each Grantor waives, to
the extent permitted by applicable Law, any bonds, security or sureties required
by the Administrative Agent with respect to any of the Collateral. Without
limiting the foregoing, each Grantor agrees that it will not invoke, claim or
assert any benefit of applicable Law, or take or attempt to take any action that
could reasonably be expected to have the effect of delaying, impeding or
preventing the Administrative Agent from exercising any of its rights or
remedies with respect to the Collateral as herein provided. Each Grantor also
consents that the Administrative Agent, in connection with the enforcement of
the Administrative Agent’s rights and remedies under this Agreement, may enter
upon any premises owned by or leased to it without obligations to pay rent or
for use and occupancy, through self-help, without judicial process and without
having first obtained an order of any court.

 

-28-



--------------------------------------------------------------------------------

SECTION 7.9. Governing Law, Entire Agreement, etc. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK, EXCEPT TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF THE SECURITY
INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR
COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF
NEW YORK. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS CONSTITUTE THE ENTIRE
UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO.

SECTION 7.10. Forum Selection and Consent to Jurisdiction. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR
ACTIONS OF, ANY LENDER PARTY OR GRANTOR SHALL BE BROUGHT AND MAINTAINED IN THE
FEDERAL AND STATE COURTS LOCATED IN THE BOROUGH OF MANHATTAN OF THE STATE OF NEW
YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE ADMINISTRATIVE AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. EACH GRANTOR AND LENDER PARTY HEREBY EXPRESSLY AND
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS FOR THE PURPOSE
OF ANY SUCH LITIGATION AS SET FORTH ABOVE AND IRREVOCABLY AGREES TO BE BOUND BY
ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH SUCH LITIGATION. EACH GRANTOR
FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL,
POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK.
EACH GRANTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH SUCH GRANTOR MAY HAVE OR HEREAFTER MAY
HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT
REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. TO THE EXTENT THAT ANY GRANTOR HAS OR HEREAFTER MAY ACQUIRE
ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER
THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION OR OTHERWISE) WITH RESPECT TO SUCH GRANTOR OR SUCH GRANTOR’S PROPERTY,
SUCH GRANTOR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY
IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF SUCH GRANTOR’S OBLIGATIONS UNDER
THIS AGREEMENT.

 

-29-



--------------------------------------------------------------------------------

SECTION 7.11. Waiver of Jury Trial, etc.. EACH LENDER PARTY AND GRANTOR HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF ANY LENDER PARTY OR
ANY GRANTOR. EACH GRANTOR ACKNOWLEDGES AND AGREES THAT SUCH GRANTOR HAS RECEIVED
FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION AND THAT THIS PROVISION IS
A MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE AGENT ENTERING INTO THIS AGREEMENT.

SECTION 7.12. Waiver of Certain Claims. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, NO GRANTOR SHALL ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST EACH LENDER
PARTY ON ANY THEORY OF LIABILITY FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT OR ANY INSTRUMENT
CONTEMPLATED HEREBY.

SECTION 7.13. No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

SECTION 7.14. No Novation. The amendment and restatement of the Original
Security Agreement by this Agreement shall not constitute a novation or
termination of the obligations and covenants of the Grantors thereunder, but
shall constitute an amendment and restatement of the obligations and covenants
of the Grantors under the Original Security Agreement and each Grantor party to
such Original Security Agreement hereby reaffirms all such obligations and
covenants under the Original Security Agreement as amended and restated hereby.

 

-30-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly executed
and delivered as of the day and year first above written.

 

TIMBERLANDS II, LLC By:   CATCHMARK TIMBER OPERATING PARTNERSHIP, LP, f/k/a
WELLS TIMBERLAND OPERATING PARTNERSHIP, L.P., as Manager   By:   CATCHMARK
TIMBER TRUST, INC., f/k/a WELLS TIMBERLAND REIT, INC., as General Partner    
By:  

/s/ Brian M. Davis

    Name:   Brian M. Davis     Title:   Senior Vice President and Chief
Financial Officer CATCHMARK TIMBER OPERATING PARTNERSHIP, LP, f/k/a WELLS
TIMBERLAND OPERATING PARTNERSHIP, L.P.   By:   CATCHMARK TIMBER TRUST, INC.,
f/k/a WELLS TIMBERLAND REIT, INC., as General Partner     By:  

/s/ Brian M. Davis

    Name:   Brian M. Davis     Title:   Senior Vice President and Chief
Financial Officer CATCHMARK TIMBER TRS, INC., f/k/a WELLS TIMBERLAND TRS, INC.  
By:  

/s/ Brian M. Davis

  Name:   Brian M. Davis   Title:   Senior Vice President and Chief Financial
Officer

[Signatures continue on following page]

SECURITY AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

CATCHMARK TRS HARVESTING OPERATIONS, LLC, f/k/a WELLS TRS HARVESTING OPERATIONS,
LLC   By:   FOREST RESOURCE CONSULTANTS, INC., as Manager     By:  

/s/ David T. Foil

    Name:   David T. Foil     Title:   President CATCHMARK HBU, LLC, f/k/a WELLS
TIMBERLAND HBU, LLC By:   CATCHMARK TIMBER OPERATING PARTNERSHIP, LP, f/k/a
WELLS TIMBERLAND OPERATING PARTNERSHIP, L.P., as Manager   By:   CATCHMARK
TIMBER TRUST, INC., f/k/a WELLS TIMBERLAND REIT, INC., as General Partner    
By:  

/s/ Brian M. Davis

    Name:   Brian M. Davis     Title:   Senior Vice President and Chief
Financial Officer

 

ACKNOWLEDGED AND ACCEPTED: COBANK, ACB,     as Administrative Agent By:  

/s/ Zachary Carpenter

Name:   Zachary Carpenter Title:   Vice President

SECURITY AGREEMENT

SIGNATURE PAGE



--------------------------------------------------------------------------------

SCHEDULE I

to Security Agreement

 

Item A. Location of Equipment

 

     County    State

c/o CatchMark Timber Trust, Inc.

6200 The Corners Parkway

Norcross, GA 30092-3365

Attn: President

   Gwinnett    Georgia

 

Item B. Location of Inventory

 

     County    State

c/o CatchMark Timber Trust, Inc.

6200 The Corners Parkway

Norcross, GA 30092-3365

Attn: President

   Gwinnett    Georgia

 

Item C. Principal Place of Business/Chief Executive Office

 

     County    State

c/o CatchMark Timber Trust, Inc.

6200 The Corners Parkway

Norcross, GA 30092-3365

Attn: President

   Gwinnett    Georgia

 

Item D. Trade Names

 

Grantor

  

Trade Name

Timberlands II, LLC    None CatchMark Timber Operating Partnership, L.P.    None
CatchMark Timber TRS, Inc.    None CatchMark TRS Harvesting Operations, LLC   
None CatchMark HBU, LLC    None



--------------------------------------------------------------------------------

Item E. State of Organization and Identification Number

 

Grantor

   State of Organization    Identification Number Timberlands II, LLC   
Delaware    4335699 CatchMark Timber Operating Partnership, L.P.    Delaware   
4058366 CatchMark Timber TRS, Inc.    Delaware    4089509 CatchMark TRS
Harvesting Operations, LLC    Delaware    4422077 CatchMark HBU, LLC    Delaware
   4636985

 

Item F.         Bailments

 

     

Grantor

   Bailee    Address Timberlands II, LLC    None    None CatchMark Timber
Operating Partnership, L.P.    None    None CatchMark Timber TRS, Inc.    None
   None CatchMark TRS Harvesting Operations, LLC    None    None CatchMark HBU,
LLC    None    None



--------------------------------------------------------------------------------

Item G. Commercial Tort Claims

 

Grantor

   Description of Commercial Tort Claim Timberlands II, LLC    None CatchMark
Timber Operating Partnership, L.P.    None CatchMark Timber TRS, Inc.    None
CatchMark TRS Harvesting Operations, LLC    None CatchMark HBU, LLC    None

 

Item H. Location of Fixtures

 

     County    State

Lumpkin Office

P.O. Box 398

Hwy. 27 North

Lumpkin, GA 31815

   Stewart    Georgia

 

Item I. Deposit Accounts

 

Grantor

   Bank Mailing
Address    Account Name and Number

 

See Item 6.24 of the Disclosure Schedule to the Credit Agreement

 

Item J. Securities Accounts

 

Grantor

   Bank Mailing Address    Account Name and Number

See Item 6.24 of the Disclosure Schedule to the Credit Agreement



--------------------------------------------------------------------------------

Item K. Commodities and Other Investment Accounts

 

Grantor

  

Bank Mailing Address

  

Account Name and Number

Timberlands II, LLC

   None    None

CatchMark Timber Operating Partnership, L.P.

   None    None

CatchMark Timber TRS, Inc.

   None    None

CatchMark TRS Harvesting Operations, LLC

   None    None

CatchMark HBU, LLC

   None    None

 

Item L. Letters of Credit

 

Grantor

  

Bank Mailing Address

  

Account Name and Number

Timberlands II, LLC

   None    None

CatchMark Timber Operating Partnership, L.P.

   None    None

CatchMark Timber TRS, Inc.

   None    None

CatchMark TRS Harvesting Operations, LLC

   None    None

CatchMark HBU, LLC

   None    None



--------------------------------------------------------------------------------

SCHEDULE II

to Security Agreement

 

Item A. Patents

Issued Patents

 

Grantor

  

Country

  

Patent No.

  

Issue Date

  

Inventor(s)

  

Title

Timberlands II, LLC

      None          None

CatchMark Timber Operating Partnership, L.P.

      None          None

CatchMark Timber TRS, Inc.

      None          None

CatchMark TRS Harvesting Operations, LLC

      None          None

CatchMark HBU, LLC

      None          None

Pending Patent Applications

 

Grantor

  

Country

  

Serial No.

  

Filing Date

  

Inventor(s)

  

Title

Timberlands II, LLC

      None          None

CatchMark Timber Operating Partnership, L.P.

      None          None

CatchMark Timber TRS, Inc.

      None          None

CatchMark TRS Harvesting Operations, LLC

      None          None

CatchMark HBU, LLC

      None          None



--------------------------------------------------------------------------------

Patent Applications in Preparation

 

Grantor

  

Country

  

Serial No.

  

Expected Filing
Date

  

Inventor(s)

  

Title

Timberlands II, LLC

      None          None

CatchMark Timber Operating Partnership, L.P.

      None          None

CatchMark Timber TRS, Inc.

      None          None

CatchMark TRS Harvesting Operations, LLC

      None          None

CatchMark HBU, LLC

      None          None



--------------------------------------------------------------------------------

Item B. Patent Licenses

 

Licensee

  

Country
or
Territory

  

Licensor

  

Effective
Date

  

Expiration
Date

  

Date

  

Matter

Timberlands II, LLC

      None             None

CatchMark Timber Operating Partnership, L.P.

      None             None

CatchMark Timber TRS, Inc.

      None             None

CatchMark TRS Harvesting Operations, LLC

      None             None

CatchMark HBU, LLC

      None             None



--------------------------------------------------------------------------------

SCHEDULE III

to Security Agreement

 

Item A. Trademarks

Registered Trademarks

 

Grantor

  

Country

  

Trademark

  

Registration No.

  

Registration Date

Timberlands II, LLC

      None      

CatchMark Timber Operating Partnership, L.P.

      None      

CatchMark Timber TRS, Inc.

      None      

CatchMark TRS Harvesting Operations, LLC

      None      

CatchMark HBU, LLC

      None      



--------------------------------------------------------------------------------

Pending Trademark Applications

Grantor

   Country    Trademark    Serial No.    Filing Date

Timberlands II, LLC

      None      

CatchMark Timber Operating Partnership, L.P.

      None      

CatchMark Timber TRS, Inc.

      None      

CatchMark TRS Harvesting Operations, LLC

      None      

CatchMark HBU, LLC

      None      



--------------------------------------------------------------------------------

Trademark Applications in Preparation

Grantor

   Country    Trademark    Docket No.    Expected
Filing Date    Products/
Services

Timberlands II, LLC

      None         

CatchMark Timber Operating Partnership, L.P.

      None         

CatchMark Timber TRS, Inc.

      None         

CatchMark TRS Harvesting Operations, LLC

      None         

CatchMark HBU, LLC

      None         

 

Item B. Trademark Licenses

 

Licensee

   Trademark    Licensor    Effective
Date    Expiration
Date    Date    Country
or
Territory

Timberlands II, LLC

   None    None      

CatchMark Timber Operating Partnership, L.P.

   None    None      

CatchMark Timber TRS, Inc.

   None    None      

CatchMark TRS Harvesting Operations, LLC

   None    None      

CatchMark HBU, LLC

   None    None      



--------------------------------------------------------------------------------

SCHEDULE IV

to Security Agreement

 

Item A. Copyrights

 

Registered Copyrights

Grantor

   Country    Registration No.    Registration Date    Author(s)    Title

Timberlands II, LLC

      None          None

CatchMark Timber Operating Partnership, L.P.

      None          None

CatchMark Timber TRS, Inc.

      None          None

CatchMark TRS Harvesting Operations, LLC

      None          None

CatchMark HBU, LLC

      None          None

 

Copyrights Pending Registration Applications

Grantor

   Country    Series No.    Filing Date    Author(s)    Title

Timberlands II, LLC

      None          None

CatchMark Timber Operating Partnership, L.P.

      None          None

CatchMark Timber TRS, Inc.

      None          None

CatchMark TRS Harvesting Operations, LLC

      None          None

CatchMark HBU, LLC

      None          None



--------------------------------------------------------------------------------

Copyright Registration Applications in Preparation

 

Grantor

   Country    Docket No.    Expected
Filing Date    Author(s)    Title  

Timberlands II, LLC

      None            None   

CatchMark Timber Operating Partnership, L.P.

      None            None   

CatchMark Timber TRS, Inc.

      None            None   

CatchMark TRS Harvesting Operations, LLC

      None            None   

CatchMark HBU, LLC

      None            None   



--------------------------------------------------------------------------------

Item B. Copyright Licenses

 

Grantor

   Country
or
Territory    Licensor    Licensee    Effective
Date    Expiration
Date    Subject
Matter

Timberlands II, LLC

      None             None

CatchMark Timber Operating Partnership, L.P.

      None             None

CatchMark Timber TRS, Inc.

      None             None

CatchMark TRS Harvesting Operations, LLC

      None             None

CatchMark HBU, LLC

      None             None



--------------------------------------------------------------------------------

SCHEDULE V

to Security Agreement

Trade Secrets

 

Grantor

   Country
or
Territory    Licensor    Licensee    Effective
Date    Expiration
Date    Subject
Matter

Timberlands II, LLC

      None             None

CatchMark Timber Operating Partnership, L.P.

      None             None

CatchMark Timber TRS, Inc.

      None             None

CatchMark TRS Harvesting Operations, LLC

      None             None

CatchMark HBU, LLC

      None             None



--------------------------------------------------------------------------------

SCHEDULE VI

to Security Agreement

Assigned Agreements

 

1. Fiber Supply Agreement

 

2. Master Stumpage Agreement

 

3. Wells Timberland Operating Agreement



--------------------------------------------------------------------------------

EXHIBIT A

to

Security Agreement

FORM OF SECURITY AGREEMENT SUPPLEMENT

[Date]

CoBank, ACB,

    as Administrative Agent

5550 South Quebec Street

Greenwood Village, Colorado 80111

Attention: Syndications Coordinator, Corporate Finance Division

TIMBERLANDS II, LLC and

CATCHMARK TIMBER OPERATING PARTNERSHIP, L.P.

Ladies and Gentlemen:

Reference is made to the Second Amended and Restated Security Agreement, dated
as of December 19, 2013 (as amended, supplemented, restated or otherwise
modified from time to time, the “Security Agreement”), made by CatchMark Timber
Operating Partnership, L.P., a Delaware limited partnership (“CatchMark
Partnership”), Timberlands II, LLC, a Delaware limited liability company,
(“Timberland II”), CatchMark Timber TRS, Inc., a Delaware corporation
(“CatchMark TRS”), CatchMark TRS Harvesting Operations, LLC, a Delaware limited
liability company (“CatchMark TRS Subsidiary”), CatchMark HBU, LLC, a Delaware
limited liability company (“CatchMark HBU”), and each other Person (such
capitalized term and all other capitalized terms not otherwise defined herein to
have the meanings provided for in Article I of the Security Agreement) that is
may from time to time become a party thereto (CatchMark Partnership, Timberland
II, CatchMark TRS, CatchMark TRS Subsidiary, CatchMark HBU and such other
Persons that become Additional Grantors are collectively referred to as the
“Grantors” and individually as a “Grantor”), in favor of CoBank, ACB, as
administrative agent (in such capacity, the “Administrative Agent”) for itself
and each other Lender Party.

The undersigned hereby agrees, as of the date first above written, to become a
Grantor under the Security Agreement as if it were an original party thereto and
agrees that each reference in the Security Agreement to a “Grantor” shall also
mean and refer to the undersigned.



--------------------------------------------------------------------------------

The undersigned hereby collaterally assigns, mortgages and pledges to the
Administrative Agent, for its benefit and the ratable benefit of the Lender
Parties, and hereby grants to the Administrative Agent for its benefit and the
ratable benefit of the Lender Parties, as collateral for the Secured
Obligations, a pledge and assignment of, and a security interest in, all of the
right, title and interest of the undersigned in and to its Collateral, whether
now owned or hereafter acquired, subject to all of the terms and provisions of
the Security Agreement, as if such Collateral of the undersigned had been
subject to the Security Agreement on the date of its original execution.

The undersigned has attached hereto supplements to Schedules I through VI to the
Security Agreement, and the undersigned hereby certifies that such supplements
are accurate and complete as of the date first above written.

The undersigned hereby makes each representation and warranty set forth in
Article III of the Security Agreement as to itself and as to its Collateral to
the same extent as each other Grantor and hereby agrees to be bound as a Grantor
by all of the terms and provisions of the Security Agreement to the same extent
as all the other Grantors.

This letter shall be governed by and construed in accordance with the terms and
provisions of the Pledge Agreement, including governing law provisions thereof.

 

Very truly yours, [NAME OF ADDITIONAL GRANTOR] By:  

 

Name:   Title:  

 

ACKNOWLEDGED AND ACCEPTED: COBANK, ACB, as Administrative Agent By:  

 

Name:   Title:  